         Case 1:20-cr-00025-SPW Document 120 Filed 01/07/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                     CR 20-25-BLG-SPW-2
                        Plaintiff,

  vs.                                                 ORDER


  DJAVON LAMONT KING,

                        Defendant.


        Upon Defendant's Unopposed Motion to File Under Seal(Doc. 118), and for

good cause appearing,

        IT IS HEREBY ORDERED that the Defendant's Plea Agreement shall be

filed under seal.


        The clerk of court is directed to notify counsel ofthe entry of this Order.

        DATED this               of January, 2021.


                                              -^USAN P. WATTERS
                                               United States District Judge
